Citation Nr: 1809974	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  09-03 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for varicose veins in the right leg, based upon substitution.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound status, based upon substitution.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities, based upon substitution.

4.  Entitlement to service connection for bilateral knee osteochondritis, based upon substitution. 




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

L. Baskerville, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to January 1946 and from January 1949 to August 1950.  He died in June 2010.  The appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

On his June 2010 January 2009 substantive appeal (VA Form 9), the Veteran requested a hearing before a Board member.  He died before a hearing was scheduled.  A hearing was scheduled in July 2013; however, the appellant failed to appear.  Therefore, the Board finds that there is no hearing request pending.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issue of entitlement to service connection for bilateral knee osteochondritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's varicose veins were manifested by persistent edema and stasis pigmentation.  The preponderance of the evidence is against a finding that the Veteran's varicose veins were manifested by persistent edema or subcutaneous induration and persistent ulceration, or massive board-like edema with constant pain at rest.

2.  The Veteran's service-connected disabilities rendered him unable to care for his daily needs without requiring the regular aid and attendance of another person.

3.  At the time of his death, the Veteran was service connected for major depressive disorder, rated as 50 percent disabling; varicose veins of the right leg, rated as 40 percent disabling and residual scars from right inguinal hernia, rated as noncompensable.  His combined rating was 70 percent.

4.  The Veteran was unable to maintain substantially gainful employment due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for varicose veins have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2017).

2.  The criteria for SMC based on the need for aid and attendance have been met.  38 U.S.C. § 1114 (l), 5107 (2012); 38 C.F.R. § 3.350, 3.352 (2017).

3.  The criteria for a finding of a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the case of claims for substitution in a deceased Veteran's claim on appeal, if an adequate VCAA notice letter was previously sent to the original claimant, a new VCAA letter will not be provided to the individual requesting substitution.  

The appellant in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Increased Rating for Varicose Veins

Varicose veins are rated under Diagnostic Code 7120. Under DC 7120, a 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; a 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and a 100 rating is warranted for varicose veins with the following findings attributed to the effects of varicose veins: massive board-like edema with constant pain at rest.  

December 2004 treatment records indicate that the Veteran suffered from cellulitis/stasis dermatitis of the right leg.  October 2005 records indicate that the Veteran complained that his left leg was draining fluid and he was diagnosed with venous stasis.  November 2007 treatment records indicate that the Veteran suffered from renal insufficiency; subacute left frontal cerebrovascular accident (CVA); hypertension, atrial fibrillation; chronic venostasis edema; and benign prostatic hyperplasia.  

Treatment records from Doctors Medical Group indicate that the Veteran was unable to stand; had swollen legs and knee pain.  He was noted to have venous stasis, cellulitis and his left leg was draining fluid. 

A medical opinion was obtained in July 2017 to ascertain whether the Veteran's lower extremity edema with venous stasis, stasis dermatitis and related symptoms were proximately due to his service-connected varicose veins.  The July 2017 specialist opined that it was at least as likely as not that these other disabilities were caused by his varicose veins.  Therefore, the Board has considered the impact the symptoms of all of these disabilities had on the Veteran.  

Based on the foregoing, the Board finds that in the absence of the baseline criteria of persistent ulceration, no rating in excess of 40 percent may be assigned.  That is, the rating criteria for varicose veins are successive.  Successive rating criteria are where the rating for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  Any schedular rating in excess of 40 percent requires a finding of at least persistent ulceration, which is not shown here at any time during the appellate period.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  A rating in excess of 40 percent for varicose veins in the right leg is not warranted.

III.  SMC: Aid and Attendance

The appellant contends that she cared for all of the Veteran's basic needs prior to his death due to his inability to get out of bed.  The Veteran's January 2009 VA Form 9 indicates that, during the time of his claim, he was "totally disabled, bed-ridden for the rest of his life, with his wife having to take complete care of him."  

SMC based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, is so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114 (l); see also 38 C.F.R. § 3.350 (b). Pursuant to 38 C.F.R. § 3.352 (a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.

Records from Infinity Care of West Covina indicate that the Veteran had a home health nurse assist him with his daily needs.  The records indicate that the Veteran had generalized weakness, chronic kidney disease and stasis.  

In his Notice of Disagreement, the Veteran stated that his health was failing to the point of him being bedridden.  He indicated that he was non ambulatory and could not attend any VA examinations.  He contended that his varicose veins and knee disabilities were so severe that they prevent him from walking.  

The Veteran's knee disabilities are not service-connected.  Neither are the Veteran's varicose veins in the left leg.  Therefore, the Board has not considered them in its analysis of whether the appellant is entitled to SMC based on aid and attendance.  

Weighing all doubt in favor of the Veteran, the Board finds that the appellant is entitled to special monthly compensation based on the need for aid and attendance. The Veteran's overall picture indicates that due to his service-connected disabilities he needs the assistance of his wife.  The evidence indicates that the Veteran requires assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.  He has met the criteria set forth at 38 C.F.R. § 3.352 (a) due to his service-connected disabilities.  Accordingly, the Veteran is entitled to SMC based on the need for regular aid and attendance of another person.

IV.  TDIU

The appellant contends that the Veteran was unable to maintain substantially gainful employment due to his service-connected disabilities.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

At the time of his death, the Veteran was service connected for major depressive disorder, rated as 50 percent disabling; varicose veins of the right leg, rated as 40 percent disabling and residual scars from right inguinal hernia, rated as noncompensable.  His combined rating of 70 percent met the threshold requirement of 38 C.F.R. § 4.16 (a).  

On the Veteran's January 2018 VA Form 21-8940 (completed by his spouse and son) the appellant indicated that the Veteran last worked as a machinist in 1973 and had been receiving Social Security Administration (SSA) disability benefits thereafter until his time of death.  His highest level of education was eighth grade and he had no additional training or education.  

Treatment records from Doctors Medical Group indicates that the Veteran was unable to stand; had swollen legs and knee pain.  He was noted to have venous stasis, cellulitis and his left leg (non-service connected) was draining fluid.  

Medical records connected with the Veteran's SSA disability were not available.  There are no medical records available which detail the specific details of the Veteran's depression.  The Veteran was in receipt of a 50 percent rating for pension purposes for a psychiatric disability.  

There is evidence that some of the Veteran's non-service connected disabilities may have prevented him from maintaining substantially gainful employment.  The Board may not consider his non-service-connected disabilities in its analysis of entitlement to a TDIU.  While the evidence reflects that the Veteran's non-service connected bilateral knee and varicose veins in the left leg disabilities may have caused some occupational impairment, the Board will afford the appellant the benefit of the doubt that that the Veteran's service-connected depressive disorder and varicose veins in the right leg rendered him unable to secure or follow a substantially gainful occupation prior to his death.

There is minimal medical evidence available, despite efforts to develop the record.  What is clear to the Board is that the Veteran's varicose veins and related symptoms caused the Veteran to be limited in his mobility and also caused depression in response to his service-connected varicose veins' symptoms.  He had minimal education - only an eighth grade education - and was in receipt of SSA disability benefits for over 30 years (had not been in the workforce or gained any additional skills).  It is difficult for the Board to point to any job which the Veteran would have been able to maintain during his lifetime.  Therefore, the Board finds that the Veteran's disability picture establishes that due to his service-connected disabilities, the Veteran was unable to obtain or retain substantially gainful employment.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 40 percent for varicose veins in the right leg, based upon substitution, is denied. 

Entitlement to SMC based on the need for aid and attendance, based upon substitution, is granted, subject to regulations applicable to the payment of monetary benefits.  

Entitlement to a TDIU, based upon substitution, is granted, subject to regulations applicable to the payment of monetary benefits.  


REMAND

In an August 2017 rating decision, the RO denied the appellant's claim for bilateral knee osteochondritis.  In January 2018, the appellant's representative argued that the Veteran's denied claim for bilateral knee disabilities was inextricably intertwined with the claim of TDIU before the Board.  Although the representative did not directly file a Notice of Disagreement (NOD), the Board has construed the request to consider the claim as a NOD.  However, the RO has not issued a Statement of the Case (SOC) in response to the NOD.  Therefore, the Board remands the matter for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case that addresses the issue of entitlement to service connection for bilateral knee osteochondritis.  See January 2018 Representative's Statement of Case.  Inform the appellant that she must perfect a timely appeal for that issue to be considered by the Board.  If, and only if, the appellant timely perfects the appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


